1    Amir Nassihi (SBN 235936)
     anassihi@shb.com
2    Edward Gaus (SBN 289561)
     egaus@shb.com
3    Samantha Burnett (SBN 320262)
     sburnett@shb.com
4    SHOOK, HARDY & BACON L.L.P.
     One Montgomery, Suite 2700
5    San Francisco, California 94104
     Telephone:    415.544.1900
6    Facsimile:    415.391.0281
7    Attorneys for Plaintiff
     RAYMOND E. JONES, SR.
8
                                     UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   RAYMOND E. JONES, SR.,                              Case No. 2:14-cv-1372-WBS-DB P
12                  Plaintiff,                           Judge: Hon. William Shubb
13           v.                                          PLAINTIFF’S REQUEST FOR COUNSEL
                                                         TO APPEAR BY TELEPHONE AT STATUS
14   B. KOELLING,                                        CONFERENCE AND ORDER
15                  Defendants.                          Date:         November 19, 2018
                                                         Time:         1:30 pm
16                                                       Courtroom:    5 (14th Floor)
                                                         Judge:        The Honorable William B. Shubb
17
18           Plaintiff Raymond E. Jones, Sr., through his counsel, hereby requests that Edward Gaus be

19   permitted to appear by telephone at the Status Conference set for November 19, 2018 at 1:30 p.m. in

20   the above-entitled action. Mr. Gaus requests that he be permitted to appear by telephone because he

21   will be traveling out of state and currently has a pre-paid flight scheduled to depart at 3:00 pm PT on

22   November 19, 2018. Rather than ask this Court and the various counsel in this case to rearrange their

23   schedules, it would be most efficient for the hearing to remain as scheduled, and for Mr. Gaus to

24   appear by telephone. Samantha Burnett, counsel of record for Plaintiff, will be appearing in person.

25   //

26   //

27   //

28   //

                                                     1
     421228 v1
                                 PLAINTIFF’S REQUEST TO APPEAR BY TELEPHONE AT STATUS CONFERENCE
                                                                      CASE NO. 2:14-CV-1372-WBS-DB P
1    Dated: November 15, 2018           Respectfully submitted,

2                                       SHOOK, HARDY & BACON L.L.P.
3                                       By: /s/ Edward Gaus
4                                              EDWARD GAUS

5                                              Shook, Hardy & Bacon LLP
                                               Attorneys for Plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                          PLAINTIFF’S REQUEST TO APPEAR BY TELEPHONE AT STATUS CONFERENCE
                                                               CASE NO. 2:14-CV-1372-WBS-DB P
1                                                 ORDER
2           The court hereby grants Plaintiff’s request and orders that Edward Gaus may appear by
3    telephone at the Status Conference currently set for November 19, 2018, at 1:30 p.m.
4           IT IS SO ORDERED.
5
      Dated: November 15, 2018
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                              PLAINTIFF’S REQUEST TO APPEAR BY TELEPHONE AT STATUS CONFERENCE
                                                                   CASE NO. 2:14-CV-1372-WBS-DB P
